Holderman, J. On December 4, 1969, Rich Truck Sales and Service, Inc., filed a complaint in this Court seeking an award of $248.70 for work done on a truck of the Division of Highways. The record consists of the following: 1. Complaint 2. Stipulation 3. Joint motion of claimant and respondent for leave to waive the filing of briefs 4. Order of the Chief Justice granting the joint motion of claimant and respondent for leave to waive the filing of briefs The facts of the case appear to be that claimant did certain work on truck T 6617, and the charges for such work, according to the invoice submitted, was $248.70. The stipulation provides that said amount of $248.70 is correct, and it is the amount due claimant. The Court, therefore, finds that the work for which claimant has billed the State has been performed at the request of the State, particularly the Department of Public Works and Buildings, and that it should be paid. An award is, therefore, made herewith to claimant, Rich Truck Sales and Service, Inc., in the amount of $248.70.